 

—_
owen aw fs wh ee

a RA RR ER OOUUWHOEBRUBDVUNERPPRSLBSARAGEGHS

 

Case 2:18-cv-01046-JLR Document 40 Filed 10/25/19 Page 1 of 4

THE HONORABLE JAMES L. ROBART

THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF WASHINGTON

KYLE BODDY et al.,

No. 2:18-CV-01046-JLR

Plaintiffs,
Vv

BRENT POURCIAU et al.

NOTE ON MOTION CALENDAR:
Defendants. October 25, 2019

 

 

The Parties, by and through their attorneys of record, hereby file this stipulated
motion seeking an extension of the deadline for expert reports, set by the Court’s Minute
Order Setting Trial Dates and Related Dates (ECF No. 27). To facilitate negotiations and the
competition of necessary fact discovery, the parties agree that the deadline for expert reports
should be extended by four weeks. Accordingly, the Parties hereby respectfully ask the
Court to extend the deadline for disclosure of expert testimony from November 13, 2019 to

December 11, 2019.

; Peterson Baker PS
STIPULATED MOTION AND [PR}}RONED | 110 Prefontaine Pl. 8. #304
ORDER (2:17-CV-01046) — 1 Seattle, WA 98104

Tel. 206-257-3367
Fax 206-257-3371

 

 
 

—
awen ati fw hw

b bp Dw WUwWWWWWONPNNYVYPRPNRNYRERSDAREGNHRS
REBSRSSLSSRSARARBSSSBSSIAGESH A SowIaAwEENE

 

Case 2:18-cv-01046-JLR Document 40 Filed 10/25/19 Page 2 of 4

DATED this 25th day of October 2019.

STIPULATED MOTION AND [KROROSER|
ORDER (2:17-CV-01046) — 2

PETERSON BAKER PS

By: /s/ Tyler C, Peterson

' Tyler C. Peterson, WSBA No. 39816

PETERSON BAKER PS

110 Prefontaine Pl, S. #304

Seattle, WA 98104

Ph: 206-257-3367

Email: tyler@petersonbakerlaw.com

Attorneys for Defendants

JHE BEZOU LAW FIRM

By:_/s/ Matthew L. Devereaux
Matthew L. Devereaux, pro hac vice
THE BEZOU LAW FIRM

534 East Boston Street

Covington, LA 70433

Ph; 985.892.2111

Email: mdevereaux@bozou.com

Attorneys for Defendants

Peterson Baker PS
110 Prefontaine PL, §. #304
Seattle, WA 98104
Tel. 206-257-3367
Fax 206-257-337 1

 

 
 

a
owrnyn Bu Why

bh RR PWWW BRK WWHOWNNNNNNNNNHRE RODDED

 

Case 2:18-cv-01046-JLR Document 40 Filed 10/25/19 Page 3 of 4

[PRAROSED ORDER]

Based on the foregoing, IT IS SO ORDERED that the deadline for the disclosure of

expert testimony in this case is extended to December 11, 2019.

DATED this 9% day of October “CN.
e SOX

Judge J sn L. Robart

  

United States District Court Judge

 

 

Presented by: Ate Cow Lavbnns {he por Hes /Agutonr,

 

PETERSON BAKER PS tak the cow't wil Stabe °

rleadings that fail fo Comply with Westyn
By:/s/ Tyler C. Peterson Day heck of Washing fon Loud Cul Rule
HE ge gy ens rapammu Hab os cm
110 Prefontaine PI. S. #304 $3.1 Q) (2)5 “ye te it
Seat ey ‘Sign all matting anf athe Filings.

Email: tyler@petersonbakerlaw.com

Attorney for Plaintiffs

Peterson Baker PS
STIPULATED MOTION AND [HORSE] 110 Prefontaine Pl. 8. #304
ORDER (2:17-CV-01046) — 3 Seattle, WA 98104

Tel. 206-257-3367
Fax 206-257-3371

 

 
